U.S. SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 FORM 10-K [X]Annual Report Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934. For the fiscal year ended June 30, 2010 []Transition Report Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934. For the transition period from to . Commission file number 0-1912 SONOMAWEST HOLDINGS, INC. (Exact name of registrant as specified in its charter) Delaware (State or other jurisdiction of incorporation of organization) 94-1069729 (I.R.S. Employer Identification Number) 2064 Highway 116 North, Sebastopol, California 95472 (Address of principal executive offices) (707) 824-2534 (Registrant’s telephone number, including area code) Securities registered pursuant to Section 12(b) of the Act:None Securities registered pursuant to Section 12(g) of the Act: Common Stock, Par Value $0.0001 per share (Title of Class) Indicate by check mark if the registrant is a well-known seasoned issuer, as defined in Rule 405 of the Securities Act.oYesx No Indicate by check mark if the registrant is not required to file reports pursuant to Section 13 or Section 15(d) of the Act.oYesx No Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. xYeso No Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). oYeso No Indicate by check mark if disclosure of delinquent filers pursuant to Item 405 of Regulation S-K is not contained herein, and will not be contained, to the best of registrant’s knowledge, in definitive proxy or information statements incorporated by reference in Part III of this Form 10-K or any amendment to this Form 10-K.o 1 Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer or a smaller reporting company.See definition of “accelerated filer”, “large accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. (Check one): Large accelerated filer oAccelerated filero Non-accelerated filer o (Do not check if a smaller reporting company)Smaller reporting company x Indicate by check mark whether the Registrant is a shell company (as defined in Rule 12b-2 of the Exchange act). oYesx No Aggregate market value of common stock held by non-affiliates based on the closing price of the registrant’s common stock as reported in the “pink sheets” published by The Pink Sheets LLC on December 31, 2009: $4,718,351.For the purposes of the foregoing calculations, shares of common stock held by persons who hold more than 5% of the outstanding shares of common stock and shares held by executive officers and directors of the registrant have been excluded in that such persons may be deemed to be affiliates. This determination of affiliates is not necessarily conclusive for this or any other purpose. As of September 28, 2010, there were 1,251,367 shares of common stock outstanding, par value $0.0001 per share, which is the only class of shares publicly traded. Portions of the Registrant’s Proxy Statement for the 2010 Annual Meeting of Stockholders are incorporated by reference into Part III of this Annual Report on Form 10-K to the extent stated herein.The Proxy Statement will be filed within 120 days of the registrant’s fiscal year ended June 30, 2010. 2 TABLE OF CONTENTS Page DISCLOSURE REGARDING FORWRAD-LOOKING STATEMENTS PARTI 4 Items 1 and 2. Business and Properties 5 Item 1A. Risk Factors 9 Item 1B. Unresolved Staff Comments 13 Item 3. Legal Proceedings 13 Item 4. (Removed and Reserved) 13 PARTII 14 Item 5. Market for Registrant’s Common Equity, Related Stockholder Matters and Issuer Purchases of Equity Securities 14 Item 7. Management’s Discussion and Analysis of Financial Condition and Results of Operations 15 Item 8. Financial Statements and Supplementary Data 22 Item 9. Changes In and Disagreements with Accountants on Accounting and Financial Disclosure 41 Item 9A Controls and Procedures 41 Item 9B. Other Information 42 PARTIII 42 Item 10. Directors, Executive Officers and Corporate Governance 42 Item 11. Executive Compensation 42 Item 12. Security Ownership of Certain Beneficial Owners and Management and Related Stockholder Matters 42 Item 13. Certain Relationships and Related Transactions, and Director Independence 42 Item 14. Principal Accounting Fees and Services 43 PARTIV 43 Item 15. Exhibits and Financial Statement Schedules 43 SIGNATURES 45 Schedule II.Valuation and Qualifying Accounts Schedule III. Real Estate and Accumulated Depreciation EX-31.1 Certification of Chief Executive Officer EX-31.2 Certification of Chief Financial Officer EX-32.1 Certification of Chief Financial and Executive Officer 3 DISCLOSURE REGARDING FORWARD-LOOKING STATEMENTS SonomaWest Holdings, Inc. (the “Company” or “Registrant”) is including the following cautionary statement in this Annual Report on Form 10-K to make applicable and take advantage of the safe harbor provisions of the Private Securities Litigation Reform Act of 1995 for any forward looking statements made by, or on behalf of, the Company.The statements contained in this Annual Report that are not historical facts are “forward-looking statements”, which can be identified by the use of forward-looking terminology such as “estimated,” “projects,” “anticipated,” “assumes,” “expects,” “intends,” “believes,” or the negative thereof or other variations thereon or comparable terminology, or by discussions of strategy that involve risks and uncertainties. Forward-looking statements included in this report relate to, among other things, the competitiveness of our rental rates in Sonoma County, expected future vacancy rates, the value of the rezoning of the North property to the Company, expenses and cash flows in 2010, the nature, amounts of future capital expenditures and cash flows, our compliance with material environmental regulations, the adequacy of our insurance coverage, our operating and capital budget, price and volume fluctuations in our common stock, our future debt levels and liquidity and future compliance with covenants under our revolving credit facility. Forward-looking statements involve risks and uncertainties, which could cause actual results or outcomes to differ materially from those expressed in the forward-looking statements. The Company’s expectations, beliefs and projections are expressed in good faith and are believed by the Company to have a reasonable basis, although actual results may differ materially from those described in any such forward looking statements.All written and oral forward-looking statements made in connection with this report which are attributable to the Company or persons acting on its behalf are expressly qualified in their entirety by the disclosures contained under the “Risk Factors” heading in this report and other cautionary statements set forth under “Management’s Discussion and Analysis of Financial Condition and Results of Operations” and elsewhere herein. There can be no assurance that management’s expectations, beliefs or projections will be achieved or accomplished. Except as required by law, we undertake no obligation to update any forward-looking statement. Factors that could cause actual results to differ materially from our expectations include, among others, those factors referenced above, and such things as: • volatility of rental markets, including reductions in prices we receive for our rental properties, which could adversely affect our revenue, income, cash flow and liquidity; • our ability to fill vacant leasable space; • our future cash flow, liquidity and financial position; • the ability of our tenants to make rental payments; • our ability to collect outstanding rental amounts due from defaulting tenants; • the amount, nature and timing of our capital expenditures; • our ability to refinance our credit facility; • a lack of available capital and financing; • the completion and success of our wastewater permitting; • our operating costs and other expenses; • competition in the rental industry in Sonoma county; • the impact and costs related to compliance with or changes in laws or regulations governing our operations; • environmental liabilities and compliance with laws regulating such liabilities; • risks related to our level of indebtedness; and • other factors, many of which are beyond our control. 4 PART I Items 1 and 2.Business and Properties. SonomaWest Holdings, Inc., a Delaware corporation (the “Company”), formerly Vacu-dry, was incorporated in 1946 and currently operates as a real estate management and rental company. The Company’s rental operations include two industrial/agricultural properties rented to third parties.The Company’s primary operating revenue is generated from the leasing of its two properties located in Sebastopol, California. The properties are leased to multiple tenants with leases ranging in length from month-to-month, to leases with expiration dates through 2028.Revenue from lease rental is recognized on a monthly basis, based upon the dollar amount specified in the related lease.The Company requires that all tenants be covered by a lease.The Company does not have leases that require the lessee to pay the lessor any additional rent based upon the lessee’s sales or any other financial performance measures. Properties The Company owns two properties together comprising 91.24 acres in West Sonoma County, approximately 56 miles north of San Francisco.The properties are four miles apart, north and south of the town of Sebastopol located in the “Russian River Valley” wine appellation district. SonomaWest Industrial Park South. This property (the “South property”) consists of 15.2 acres of land immediately south of Sebastopol at 1365 Gravenstein Highway South.Improvements on the property consist of five connected buildings on a parcel approximately five acres in size with an aggregate of 85,882 square feet of leasable space under roof, with an average effective annual rental of $4.98 per square foot as of June 30, 2010.In addition, there is 5,402 square feet of outside area that is currently leased. The available outdoor and indoor space is suited for commercial rental.Other features include ample parking, security and a location close to major north-south and east-west traffic arteries. The property is zoned for “limited industrial” use, meaning that permitted uses include agricultural/food processing, light industry, related offices to support industrial tenant activities, warehousing or storage.Adjacent to the occupied five-acre site are two additional undeveloped Company owned parcels measuring approximately two acres and eight acres in size.These parcels are zoned “limited industrial” and “low density residential,” respectively.Lease terms for all properties range from month-to-month to longer term leases with expiration dates through 2017. As of June 30, 2010, 75% of the leasable space under roof at the South property had been leased to eight tenants. In addition, 5,402 square feet of outside space had also been leased to three tenants.This is a reduction in occupancy from June 30, 2009, by 22% of the leasable space under roof, which was primarily due to the loss of one tenant in January 2010. The following table sets forth information as of June 30, 2010, concerning future lease expirations and other data related to the South property. 5 Year ending June 30th Number of Tenants Whose Leases Will Expire Total Square Feet Covered by Remaining Long-term Leases (excluding month-to-month) Annual Rent Represented by Remaining Long-term Leases 2 1 - - 1 Thereafter 1 The table above does not include month-to-month leases. For the year ended June 30, 2010, 3.5% of the Company’s South property rental revenue was generated from month-to-month leases. Total leases covered 70,212 square feet (64,810 square feet under roof and 5,402 square feet of outside space). As of June 30, 2010, approximately 2.4% or 1,711 square feet of the South property’s total leased square footage was covered by month-to-month leases. As of June 30, 2010, the accumulated book depreciation of the South property was $1,185,000 and the book net carrying value was $221,000.Depreciation expense is calculated on a straight-line basis for book purposes and through various methods for tax purposes.The real estate taxes for this property for the year ended June 30, 2010 were $15,000.The Company has no debt associated with this property. SonomaWest Industrial Park North.This property (the “North property”) consists of 76.04 acres of land approximately two miles north of Sebastopol at 2064 Gravenstein Highway North.Improvements on the property consist of 7 buildings located on approximately 27 acres with an aggregate of 292,414 square feet of leasable space under roof, with an average effective annual rental of $7.94 per square foot as of June 30, 2010. In addition, there is 54,113 square feet of outside area that is currently leased. The remainder of the North property is dedicated to wastewater treatment and a large pond for fire protection. The principal administrative offices of the Company occupy a small portion of the North property in a leased trailer.The Company believes its office space is adequate for its current needs. As of June 30, 2010, 85.2% or 249,234 square feet of the leasable space under roof at the North property had been leased to twenty-six tenants.An additional 54,113 square feet of outside space has also been leased to nineteen tenants.This is a reduction in occupancy from June 30, 2009, by 4% of the leasable space under roof, which was primarily due to the loss of one tenant in March 2010. Leases for all property range from month-to-month to longer term leases with expiration dates through 2028. 6 The following table sets forth information as of June 30, 2010 concerning future lease expirations and other data related to the North property. Year ending June 30th Number of Tenants Whose Leases Will Expire Total Square Feet Covered by Remaining Long-term Leases (excluding month-to-month) Annual Rent Represented by Remaining Long-term Leases 2 3 5 2 1 Thereafter 6 The table above does not include month-to-month leases. For the year ended June 30, 2010, 3.4% of the Company’s North property rental revenue was generated from month-to-month leases. Total leases covered 303,347 square feet (249,234 feet under roof and 54,113 square feet outside space). As of June 30, 2010, approximately 9.1% or 27,717 square feet of the North property’s total leased square footage was covered by month-to-month leases. As of June 30, 2010, the accumulated book depreciation of the North property was $5,478,000 and the book net carrying value was $685,000.Depreciation expense is calculated on a straight-line basis for book purposes and through various methods for tax purposes.The real estate taxes for this property for the year ended June 30, 2010 were $59,000. The Company has a $2,500,000 three-year term loan from Wachovia Bank that is secured by this property as described further in “Item 7 – Management’s Discussion and Analysis of Financial Condition and Results of Operations.” The Company continues to market all of its properties.Given current economic conditions, some of our tenants have experienced a prolonged downturn in their businesses, which in some cases has been significant. Significant downturns weaken our tenants’ financial condition, and have resulted in the failure to make timely rental payments to the Company.In the event of a default by a tenant, the Company experiences a loss of revenue and delays in enforcing its rights as landlord.The bankruptcy or insolvency of a major tenant may further adversely affect the income produced by the Company's properties.Any losses resulting from lease defaults or the insolvency or bankruptcy of any of the Company's tenants could adversely impact the Company's financial condition, results from operations, cash flow and the per share trading price of its common stock.Significant, prolonged vacancies at the properties may have a material adverse impact on the Company’s business, financial condition, results of operations and cash flows. 7 Other Assets Investment in MetroPCS Communications, Inc. During the fiscal year ended June 30, 2009, the Company held an investment in MetroPCS Communications, Inc. (“MetroPCS”), a wireless telecommunications company that consummated its initial public offering on April 19, 2007.On July 15, 2008, the Board of Directors declared a dividend of the remaining 150,943 shares of MetroPCS, payable pro rata to the Company’s shareholders of record as of the close of business on July 28, 2008, due and payable at the close of business on August 18, 2008. The Company distributed the entirety of its MetroPCS shares, and any shares held back were for rounding purposes only.At June 30, 2010, the Company no longer held any MetroPCS stock. Other Information For the year ended June 30, 2010, the Company operated in one reportable segment, real estate management and rental operations.The Company’s business is not seasonal and does not require significant working capital.The Company does not engage in, or make any expenditures, with respect to research and development activities.Revenue from tenants resulting from the Company’s leasing activities is generally payable the first of each month.For the year ended June 30, 2010, Vinovation, Redwood Hill Creamery, Sonoma Wine Company and Greg & Greg Inc. Winery accounted for 7%, 13%, 14% and 14% of the Company’s revenue, respectively, as described further in “Risk Factors – We rely on four major tenants for a significant portion of our rental revenues.”. Competition The Company competes with numerous commercial property landlords who offer warehouse, manufacturing and food processing properties in the greater Petaluma/Santa Rosa area, located in central to southern Sonoma County of Northern California.As a result of current economic conditions, there is a significant supply of available warehouse space in Sonoma County.As published by Keegan and Coppin Company, Inc., vacancy rates at a competing industrial park, known as Santa Rosa Airport, were 15.2% and available square footage was 862,716 as of June 30, 2010.The Company’s vacancy rate of 12.5% at our North Property and 23.1% at our South Property results in a blended total vacancy rate of 14.7% as of June 30, 2010, which is comparable with the Sonoma County vacancy rate of 14.6%.Obtaining new tenants for our properties generally requires a tenant to relocate from an existing rental property of a competitor. The Company believes that its North property enjoys a competitive advantage over other similarly situated properties with respect to certain types of potential tenants because of the wastewater treatment facility located on the property, which is well suited for tenants involved in the food processing industry and more particularly, the wine processing industry.The Company believes that its rental rates for both of its North and South properties are competitively priced relative to comparable property on the market.Some of the Company’s competitors enjoy the advantage that their properties are newer than the Company’s properties.The Company generally competes on the basis of location, price, service and tenant improvements, including the North property’s wastewater treatment facility. 8 Environmental Matters The Company believes it has complied in all material respects with all material governmental regulations regarding protection of the environment. The Company could be held liable for the costs of removal or remediation of any hazardous or toxic substances that may be located on or in its properties in the future.These laws often impose such liability without regard to whether the owner knew of, or was responsible for, the presence of the hazardous or toxic substances.The presence of such substances or the failure to remediate such substances properly, may adversely affect the owner’s ability to sell or rent the property or to borrow money using the property as collateral.Other federal and state laws require the removal of damaged material containing asbestos in the event of remodeling or renovation.While the Company is not currently remodeling or renovating any of its properties, the Company may do so in the future. Insurance The Company maintains workers compensation, commercial general liability, property, extended coverage and rental loss insurance as well as certain director and officer level insurance.While management feels the limits and coverage are adequate relative to the related risks, there is no assurance that this insurance will be adequate to protect the Company from all unforeseen occurrences. Employees The Company currently employs two part-time and four full-time employees in a management or staff capacity, none of whom is covered under a collective bargaining agreement. Item 1A:Risk Factors. In evaluating the Company and its business, the following risk factors should be given careful consideration, in addition to the information mentioned elsewhere in this Annual Report on Form 10-K. Factors Related to Real Estate Industry Segment. Our properties success depends upon the Northern California and particularly the Sonoma County economy. Our entire rental revenues come from two properties located in Northern California and more particularly, Sonoma County.Events and conditions applicable to owners and operators of real property that are beyond our control may decrease the value of our properties.These events include: local oversupply or reduction in demand for office, industrial or other commercial space; inability to collect rent from tenants; vacancies or inability to rent spaces on favorable terms; inability to finance property development on favorable terms; increased operating costs, including insurance premiums, utilities, and real estate taxes; costs of complying with changes in governmental regulations; the relative illiquidity of real estate investments; changing sub-market demographics; and property damage resulting from seismic activity.The geographical concentration of our properties may expose us to greater economic risks than if we owned properties in several geographic regions.Any adverse economic or real estate developments in the Sonoma County region could adversely impact our financial condition, results from operations, cash flows, quoted per share trading price of our common stock and ability to satisfy any debt service obligations. There is no assurance, in the near future, that the market will improve, or not suffer a further decline. 9 Potential losses may not be covered by insurance. We carry commercial general liability, property, extended coverage and rental loss insurance covering all of our properties.Management believes the policy specifications and insured limits are appropriate given the relative risk of loss, the cost of the coverage and industry practice.We do not carry earthquake or flood coverage.We do not carry insurance for generally uninsurable losses such as pollution, contamination, asbestos and seepage.Some of our policies are subject to limitations involving large deductibles or co-payments and policy limits.If we experience a loss that is uninsured or that exceeds policy limits, we could lose the capital invested in the damaged properties as well as the anticipated future cash flows from those properties.In addition, if the damaged properties were subject to any recourse indebtedness, we would continue to be liable for the indebtedness, even if the properties were irreparable. The current economic downturn may continue to have an adverse impact on our business and financial condition. The continued economic downturn may continue to have an adverse impact on our business and financial condition, and we may continue to face challenges if economic conditions in the financial markets do not improve. We believe we have developed an operating and capital budget for fiscal year 2011 that will allow us to fund our business with anticipated internally generated cash flow and available cash resources. Our ability to access the capital markets, however, has been restricted as a result of this economic downturn and may be restricted in the future when we would like, or need, to raise capital. The continued economic downturn may also adversely impact our business, operating results, financial condition and cash flows. Downturns in tenants’ businesses may continue to reduce our cash flow. For the year ended June 30, 2010, we derived 100% of our operating revenue from rental income and tenant reimbursements.Given current economic conditions, some of our tenants have experienced a downturn in their businesses, which in some cases has been significant. Significant downturns weaken our tenants’ financial condition, and have resulted in the failure to make timely rental payments to the Company.In the event of a default by a tenant, the Company would likely experience loss of revenue and delays in enforcing the Company's rights as landlord.The bankruptcy or insolvency of a major tenant may further adversely affect the income produced by the Company's properties.Although we have not experienced material losses to date from tenant bankruptcies, tenants could file for bankruptcy protection in the future.Moreover, certain of the Company’s tenants are currently experiencing financial difficulties and owe the Company past due rents and fees, against whom the Company has commenced legal proceedings, as discussed further in Item 7 – Management’s Discussion and Analysis of Financial Condition and Results of Operations. As of June 30, 2010, threetenants were in default and the total amounts owed to the Company was approximately $389,000, $210,000 of which did not meet the revenue recognition criteria, described in Note 1 to the financial statements, and therefore was not recognized on the Company’s financial statements with $123,000 held in security deposits to be applied to the past due amounts. Of the recognized income, $51,000 was written off as bad debt. There is no guaranty the Company will be successful in its efforts to collect these outstanding amounts.Any further losses resulting from lease defaults or the insolvency or bankruptcy of any of the Company's tenants could adversely impact the Company's financial condition, results from operations, cash flow and the per share trading price of its common stock. 10 The Company’s Loan is classified as a current liability and the Company may not be able to obtain an extension of the maturity date. In May 2008, the Company entered into a Loan Agreement (the “Loan”) with Wachovia Bank for $2,500,000, bearing interest at the LIBOR plus 2.25%, with accrued monthly interest payments only.Under the Loan, principal and interest are due on the maturity date of May 1, 2011.Due to the maturity date being within one year, all of the Company’s debt under the Loan has been classified as a current liability on its 2010 balance sheet. The Loan is secured by a first deed of trust on the Company’s North property. Under the Loan, the Company is required to meet certain financial covenants; the Company was in compliance with all such covenants as of June 30, 2010. The Company is currently in the process of negotiating refinancing of its Loan. This refinancing is expected to extend the maturity date five years. There can be no assurance that the Company will be successful in the refinancing of the Loan. Failure to successfully refinance or otherwise address the repayment of the Loan within the current time frame permitted may have an adverse effect on the Company's business, results of operations, cash flow and financial position. We may be unable to renew leases or re-let space as leases expire. As of June 30, 2010, not taking into account month-to-month leases (which comprise approximately 7.9% of our total leased space), leases representing approximately 7% and 17% of the square footage of our properties will expire in 2011 and 2012, respectively.If leases expire with then-above market rental rates we may be forced to renew or re-lease such expiring leases at rates below the existing rental rates.There can be no assurance that leases will be renewed or that our properties will be re-leased at rental rates equal to or above the current rental rates.If the rental rates for our properties decrease, if existing tenants do not renew their leases, or if we do not re-lease a significant portion of our available space, our financial position, results of operations, cash flow and quoted per share trading price of our common stock would be adversely affected. Our real estate holdings could subject us to potential environmental liability. We could be held liable for the costs of removal or remediation of any hazardous or toxic substances located on or in our properties. These laws often impose such liability without regard to whether the owner knew of, or was responsible for, the presence of the hazardous or toxic substances.The presence of such substances, or the failure to remediate such substances properly, may adversely affect our ability to sell or rent the property or to borrow using the property as collateral.Other federal and state laws require the removal of damaged material containing asbestos in the event of remodeling or renovation. We rely on four major tenants for a significant portion of our rental revenues. Vinovation, Inc. accounted for 7% and 13% of the Company’s rental revenues for the years ended June 30, 2010 and 2009, respectively. On January 24, 2006, Vinovation Inc. entered into a 39 month lease, beginning June 1, 2008, covering 52,601 square feet of warehouse space with annual Consumer Price Index (“CPI”) increases provided for in the lease. Vinovation defaulted on their lease in December 2009. The Company previously filed a lawsuit in Superior Court of the State of California for the County of Sonoma against the tenant and this litigation is on going. The tenant vacated the rented space on June 30, 2010, and to date the tenant has not paid the past due rent and fees.There is no guaranty the Company will be successful in its efforts in collecting the outstanding amount due, which may further impact the Company’s financial position, results of operations and cash flow. 11 Sonoma Wine Company accounted for 14% and 13% of the Company’s rental revenues for the years ended June 30, 2010 and 2009, respectively. As of September 1, 2007, Sonoma Wine Company entered into a five-year lease covering 54,244 square feet of warehouse space, with annual CPI and Excess Operating Expense (“EOE”) increases provided for in the lease.The loss of the Sonoma Wine Company when their lease expires August 31, 2012, if not renewed or replaced, would have a material adverse effect on our operating results.At June 30, 2010 and 2009, all rental amounts owed by Sonoma Wine Company were payable within the normal billing cycle and were not past due. Greg & Greg, Inc. Winery accounted for 14% and 12% of the Company’s rental revenues for the years ended June 30, 2010 and 2009, respectively. On June 8, 2008, Greg & Greg, Inc. Winery entered into a five year lease covering 37,951 square feet of warehouse space and 7,361 of outside space with annual CPI and EOE increases provided for in the lease.The loss of Greg & Greg, Inc. Winery when their lease expires on August 15, 2013, if not renewed or replaced, would have a material adverse effect on our operating results.At June 30, 2010 and 2010, all rental amounts owed by Greg & Greg, Inc. Winery were payable within the normal billing cycle and were not past due. Redwood Hill Farm and Creamery, Inc. accounted for 13% and 9% of the Company’s rental revenues for the years ended June 30, 2010 and 2009, respectively. On April 15, 2010, Redwood Hill Farm and Creamery, Inc., entered into an additional fifteen year lease covering 45,979 square feet of warehouse space, 3,926 of outside space with annual CPI and EOE increases provided for in the lease, and a solar project roof addition.The loss of Redwood Hill Farm and Creamery, Inc when their lease expires on August 12, 2028, if not renewed or replaced, would have a material adverse effect on our operating results.At June 30, 2010, all rental amounts owed by Redwood Hill Farm and Creamery, Inc. were payable within the normal billing cycle and were not past due. The following table sets forth the Company’s major tenants whose rental payments exceed 10% of the Company’s revenues for the years ended June 30, 2010 or 2009: Tenant Vinovation, Inc. Sonoma Wine Company Greg & Greg Inc. Winery Redwood Hill Farm and Creamery, Inc. During the years ended June 30, 2010 and 2009, 67% and 70%, respectively, of the Company’s revenues were associated with the wine industry. 12 Compliance with new regulations governing public company corporate governance and reporting will result in additional costs. Our continuing preparation for and implementation of various corporate governance reforms and enhanced disclosure laws and regulations adopted in recent years require us to incur significant additional accounting and legal costs.Any unanticipated difficulties in preparing for and implementing corporate governance and reporting reforms could result in material delays in compliance or significantly increase our public company compliance costs.Also, there can be no assurance that we will be able to fully comply with these new laws and regulations.Any failure to timely prepare for and implement the reforms required by these new laws and regulations could significantly harm our business, operating results, and financial condition. Factors Relating to Our Stock Our stock price is volatile and our stock is thinly traded, sometimes resulting in a lack of liquidity. Our stock price has from time to time experienced significant price and volume fluctuations.For example, during fiscal 2010, the high and low sales price for the common stock was $9.15 and $4.40, respectively.Since becoming a public company, our stock price has fluctuated in conjunction with the stock markets generally and sometimes on matters more specific to the Company, such as the public offering of MetroPCS and the Company’s distribution of its MetroPCS shares to its shareholders.Our stock price may be expected to continue to experience significant price and volume fluctuations in response to factors specific to the Company. The common stock is currently trading on the over-the-counter “Pink Sheets,” which is generally a less liquid market.Continued trading on the Pink Sheets could reduce the liquidity of our common stock, cause certain investors not to trade in our common stock and result in a lower stock price. The daily trading volume in our common stock is typically very low.As a result, sales of a significant number of shares into the public markets may negatively affect our stock price, and there can be no assurance that an investor will be able to purchase or sell shares of our common stock at the times they desire or at all. Item 1B.Unresolved Staff Comments. None. Item 3.Legal Proceedings. The Company is not a party to any material legal proceedings, but is involved in ordinary routine litigation incidental to the business of the Company. Item 4.(Removed and Reserved) 13 PART II Item 5.Market for Registrant’s Common Equity, Related Stockholder Matters and Issuer Purchases of Equity Securities. The Company’s common stock was traded on the Nasdaq SmallCap Market (symbol:SWHI) until August 10, 2005, when the common stock was delisted from the Nasdaq SmallCap Market, and began trading on the over-the-counter “Pink Sheets” under the symbol “SWHI.PK.” The quarterly high and low sales prices for the last two fiscal years were as follows: Quarter Ended Low High Adj Close* 9/30/2008 12/31/2008 3/31/2009 6/30/2009 9/30/2009 12/31/2009 3/31/2010 6/30/2010 * Closing price adjusted for dividends The above quotations were obtained from the Yahoo Finance Online website. On September 24, 2010, there were approximately 337 registered holders of our common stock.On that date, the average of the high and low sales price per share of the Company’s stock was $6.10. Dividends The Company paid dividends on its common stock in the form of shares of MetroPCS common stock in January 2008 valued at $14,702,000, and distributed the remainder of its MetroPCS shares to its shareholders on August 18, 2008, valued at $2,648,000. The Company has not paid any cash dividends on its common stock during the past two years.The Company's $2,500,000 loan with Wachovia Bank, described further in "Item 7 - Management’s Discussion and Analysis of Financial Condition and Results of Operations" does not materially restrict the Company's ability to pay dividends.However, our ability to pay dividends is subject to limits imposed by Delaware law.Even if its future operations or investments result in increased profitability, as to which there can be no assurance, there is no present anticipation that future dividends will be paid. Unregistered Sales of Equity Securities None. Issuer Purchases of Equity Securities The Company did not repurchase any of its registered securities during the fiscal year ended June 30, 2010. 14 Item 7.Management’s Discussion and Analysis of Financial Condition and Results of Operation. OVERVIEW Properties The Company’s business consists of its real estate management and rental operations.The Company’s rental operations include industrial/agricultural property, some of which was formerly used in its discontinued fruit processing businesses.This commercial property is now being rented to third parties.The Company’s primary business revenue is generated from the leasing of its two properties, located in Sebastopol, California.The management of the Company believes that leasing activity at the Company’s North and South properties has been impacted as a result of current economic conditions. The properties are leased to multiple tenants with leases varying in length from month-to-month, to leases with expiration dates through 2028.Revenue from lease rental is recognized on a monthly basis, based upon the dollar amount specified in the related lease.The Company requires that all tenants be covered by a lease.The Company does not have leases that include provisions that require the lessee to pay the lessor any additional rent based upon the lessee’s sales or any other financial performance measures.The Company has no tenant related reimbursements that are not part of tenant lease agreements. Given current economic conditions, some of our tenants have experienced a downturn in their businesses, which in some cases has been significant. Significant downturns have weakened our tenants’ financial condition, and resulted in the failure to make timely rental payments to the Company.At June 30, 2010, the Company had 23.1% vacancy at the South property and 12.5% vacancy at the North property. Vacancy rates at a competing industrial park, known as Santa Rosa Airport, were 15.2% and available square footage was 862,716 at June 30, 2010.At June 30, 2010, the Company’s total vacancy rate of 14.7% is comparable to the Sonoma County vacancy rate of 14.6%. Given current economic conditions and decreased leasing activity, there can be no assurance that the Company will be able to fill the current vacant space on acceptable terms, or at all, and there can be no assurance that tenants will continue to make their rental payments in a timely manner.In the event of a default by a tenant, the Company would likely experience loss of revenue and delays in enforcing its rights as landlord.The bankruptcy or insolvency of a major tenant may further adversely affect the income produced by the Company's properties.Any losses resulting from lease defaults or the insolvency or bankruptcy of any of the Company's tenants could adversely impact the Company's financial condition, results from operations, cash flow and the per share trading price of its common stock. During February 2009, the Company received information that a receivership had been appointed for one of its tenants.The total space leased by the tenant was 29,184 square feet, and the rent was $21,000 a month. While the tenant is no longer in receivership, in April 2010, the tenant defaulted on its rent and vacated the space.In August, 2010, the Company and the tenant reached a settlement for repayment of the outstanding amounts due.As of June 30, 2010, 14,490 square feet has been leased to a new tenant, leaving 14,694 square feet unleased. 15 As of June 30, 2010, the Company was owed $69,000 in past due rent, utilities and late fees from a tenant, such amount representing 2% of the Company’s total annual rental income. Of this amount, $13,000did not meet the revenue recognition criteria, described in Note 1 to the financial statements, and therefore was not recognized on the Company’s financial statements.Effective January 1, 2010, the Company determined that collection of past due rent in excess of the security deposit of $5,000 was not collectible and as a result, did not recognize revenue for such amount.As of June 30, 2010, the balance due of $51,000 was written off as bad debt. The lease was for 10,400 square feet of covered roof space and attributable rent of $6,000 a month, and expired on January 31, 2010. The tenant vacated the rented space on November 30, 2009, and to date has not paid the past due rent and fees. The Company filed a lawsuit in Superior Court of the State of California for the County of Sonoma against the tenant for past due rents and fees in December 2009 and this litigation in on going.As of June 30, 2010, the entirety of the space has been leased to a new tenant. For an additional tenant, through June 30, 2010, the Company recognized $293,000 of the $461,000 contractual rent and utilities due as revenue.The Company did not recognize $168,000 of contractual rent as of January 1, 2010 as the Company determined collectability was no longer probable based on the tenant’s financial condition and delays in making the contractually scheduled rental payments.As of June 30, 2010, the Company is owed $280,000 for past due rent, utilities and late fees as of such date.The Company filed in Superior Court of the State of California for the County of Sonoma against the tenant and this litigation is on going.As of June 30, 2010 the tenants in the leased space had vacated the premises and the Company has negotiated a new lease covering 26,348 square feet of warehouse with a replacement tenant at $14,000 per month for a term of seventeen months. MetroPCS Stock On July 15, 2008, the Company declared a dividend of 150,943 shares of MetroPCS common stock, payable pro rata to its shareholders of record of common stock as of the close of business on July 28, 2008, due and payable at the close of business on August 18, 2008.The net unrealized gain of $1,389,000 ($2,284,000 gainless the deferredtax liability of $895,000) which resulted from increasing the value from cost to fair value for the year ended June 30, 2008 which was included on the Statement of Changes in Shareholders’ Equity was reclassed to the Statement of Income for the year ended June 30, 2009.As of June 30, 2009, the Company no longer held any shares of MetroPCS. 16 Credit Facility In May 2008, the Company obtained a $2,500,000 loan from Wachovia Bank (the “Loan”), to help cover the tax liability incurred as a result of the dividend distribution of the MetroPCS stock to the Company shareholders. The Loan is evidenced by a three-year promissory note, made by the Company in favor of Wachovia and bearing interest at the rate of LIBOR plus 2.25% per annum. The interest rate was 2.597% at June 30, 2010.The Loan matures on May 1, 2011, prior to which, the Company is obligated to make monthly payments of accrued interest only.The Loan is secured by the Company's North property pursuant to the Deed of Trust.The Loan and the Deed of Trust contain standard continuing covenants and agreements.In connection with the Loan, the Company also entered into an Environmental Indemnity Agreement, dated as of May 21, 2008, pursuant to which the Company agreed, among other things, to indemnify Wachovia and its assignees against any liabilities arising from or out of (i) certain violation of environmental laws and regulations applicable to the North property, (ii) the presence on the North property of certain hazardous materials, and (iii) any breach by the Company of any representation or warranty made in the Environmental Indemnity Agreement, to the extent applicable.The Company is currently negotiating refinancing of this Loan, but there is no assurance that the Company will be able to refinance this Loan on acceptable terms, or at all. RESULTS OF OPERATIONS Fiscal 2010 Compared To Fiscal 2009 Rental Revenue. The Company leases warehouse, production, and office space, as well as outside storage space at both of its properties.The two properties have a combined leasable area of approximately 437,811 square feet (378,296 ft. under roof and 59,515 ft. outside) on 91.20 acres of land.As of the end of fiscal 2010, there were 34 tenants with leases covering 373,559 square feet of leasable space (314,044 ft. under roof and 59,515 ft. outside) or 85.3% of the total leasable area.As of the end of fiscal 2009, there were 32 tenants with leases covering 403,409 square feet of leasable space (342,910 ft. under roof and 60,499 ft. outside) or 91.9% of the total leasable area, and total rental revenue was $2,673,000 and $2,976,000 for fiscal years ended 2010 and 2009, respectively.The decrease between fiscal years rental revenue of $303,000, or 10% can be attributed to the expiration of three leases that were not renewed from the prior year totaling $260,000, and $271,000 in vacancy from defaulting tenants who failed to pay rent.This decrease was offset by increases in new tenants, at higher rental rates, which accounted for the $192,000 increase in the revenue between fiscal years 2010 and 2009 and $36,000 of increased CPI rates for existing tenants and late fees.While the Company continues to market the properties to prospective tenants to occupy leases that expire during the next year, there can be no assurance that tenants will be found in a timely manner or at acceptable rental rates; the failure to renew or replace expiring leases would then negatively impact the Company’s revenue. Tenant Reimbursements.Reimbursements received from tenants of certain costs are recognized as tenant reimbursement revenues.For the fiscal year 2010, tenant reimbursements increased $3,000, from $678,000 to $681,000 or less than 1% as compared to fiscal year 2009. The Company receives monthly bills from its utility provider for tenant expenses. The Company makes the payments directly to the utility provider on behalf of the tenants, and submits an invoice to the tenants for reimbursement. Such reimbursements are provided for in the terms of the tenants' lease agreements with the Company. While utility reimbursements levels may decrease and there may be a downward pressure on revenues, the Company would also have an equal amount of reduction of expenses, thus creating no effect to net income. 17 Operating Costs.Total operating costs consist of direct costs related to operations and all general corporate costs.During fiscal 2010, total operating costs of $2,550,000 decreased $190,000, or 7%, from $2,740,000 in fiscal 2009.Of this decrease, operating costs decreased $179,000 and operating costs-related party decreased $11,000.The decrease of $179,000 in operating costs was primarily the result of the following decreases: no incentive bonus was awarded to Walker R. Stapleton ($186,000 was awarded in fiscal 2009), no Special Committee legal costs ($62,000 of expenses were incurred in fiscal 2009 for an abandoned tender offer), a reduction in repairs and maintenance by a total of $29,000, primarily related to reduced roofing expenses, reduced Board of Director fees of $12,000, a reduction in public company legal fees of $38,000 and various miscellaneous decreases of $44,000.These were offset by the following increases: increased utilities of $60,000, primarily due to the increase in production activities of our tenants at both facilities and additional Company outside security lighting costs, bad debt accrual of $39,000, facility water system costs of $34,000, tenant litigation legal expenses of $33,000, Delaware Franchise tax of $14,000 and increased real estate incentive compensation of $12,000. Total operating expenses are expected to remain relatively consistent over the remainder of calendar year 2010. The decrease of $11,000 in operating costs—related party was primarily a result of a decrease in real estate consulting fees in 2010, as compared to increased 2009 consulting fees regarding the upgraded wastewater system, payable to one of the members of our Board of Directors, David Bugatto. Interest Income.In fiscal 2010 the Company generated $3,000 of interest income on its cash balances as compared to $10,000 during fiscal year 2009.The decrease in interest income is related to the overall reduction of interest rates. Interest Expense.Interest expense is derived solely from debt.For fiscal 2010, the Company incurred $64,000 of interest expense.This compares to $104,000 in fiscal 2009.The decrease is the result of the reduction in LIBOR rate. Income Taxes.The Company’s tax provision was $296,000 in fiscal 2010 compared to $1,232,000 in fiscal 2009.The 2009 tax provision was higher than fiscal 2010 primarily due to the income taxes associated with the 2009 gain of $2,284,000 on distribution of the balance of MetroPCS shares to shareholders the Company owned. LIQUIDITY AND CAPITAL RESOURCES The Company had cash and cash equivalents of $2,243,000 at June 30, 2010, and short term debt of $2,500,000.The increase in the cash and cash equivalents balance of $413,000 from $1,830,000 at June 30, 2009, was the result of cash provided by operating activities.Management believes its cash and cash equivalents and cash expected to be generated by its business activities will be sufficient to meet its working capital needs for at least the next twelve months. The net cash impact from the loss of tenants who have defaulted on their rents represents a potential loss of $312,000 (net of amounts that have been released to other tenants) for the fiscal year 2011 earnings from rental income if the vacant warehouses are not released. 18 In May 2008, the Company entered into a Loan Agreement with Wachovia Bank for $2,500,000.The loan bears interest at the LIBOR plus 2.25%, with accrued monthly interest payments only.The interest rate was 2.597% as of June 30, 2010.Principal is due on the maturity date of May 1, 2011.The Note is secured by a first deed of trust on the Company’s North property located at 2064 Gravenstein Highway North, Sebastopol, California.Under this Loan Agreement, the Company is required to meet certain financial covenants; as of June 30, 2010 the Company was in compliance with such covenants.The Company is currently in the process of negotiating refinancing of its Loan. The new facility is expected to extend the maturity date five years. There can be no assurance that the Company will be successful in refinancing the Loan. Failure to successfully implement refinancing or otherwise address the repayment of the Loan within the current time frame permitted may have an adverse effect on the Company's business, results of operations, financial position and cash flows. CRITICAL ACCOUNTING POLICIES The financial statements are prepared in accordance with accounting principles generally accepted in the United States, which require the Company to make estimates and assumptions.The Company believes that of its significant accounting policies (see Note 1 to the financial statements); the most critical accounting policies were determined to be related to: Stock-Based Compensation – In accordance with Codification Topic 718-10 – Stock-Based Compensation, under the fair value recognition provisions of this statement, share-based compensation cost is measured at the grant date based on the value of the award and is recognized as expense over the vesting period. Determining the fair value of share-based awards at the grant date requires judgment, including estimating expected dividends. In addition, judgment is also required in estimating the amount of share-based awards that are expected to be forfeited. If actual results differ significantly from these estimates, stock-based compensation expense and our results of operations could be materially impacted. Income Taxes – The Company records income taxes in accordance with Codification Topic 740-30 -Income Taxes—Other Considerations or Special Areas (“ASC 740-30”).ASC 740-30 requires the Company to compute deferred taxes based upon the amount of taxes payable in future years after considering changes in tax rates and other statutory provisions that will be in effect in those years. Deferred taxes are recorded based upon differences between the financial statement and tax bases of assets and liabilities and available tax credit carry forwards.A valuation allowance is provided for deferred tax assets, if their realization is uncertain. Effective July 1, 2007, the Company adopted the provisions of the Codification Topic 740-10, Accounting for Uncertainty in Income Taxes, (“ASC 740-10”).ASC 740-10prescribes a recognition threshold and measurement attribute for the financial statement recognition and measurement of uncertain tax positions taken or expected to be taken in a company’s income tax return, and also provides guidance on derecognition, classification, interest and penalties, accounting in interim periods, disclosure and transition. As a result of the adoption of ASC 740-10, the Company recognized no material adjustments in the liability for unrecognized income tax benefits as of July 1, 2008 adoption date and June 30, 2009.Also, the Company had no amounts of unrecognized tax benefits that, if recognized, would affect its effective tax rate for June 30, 2010. 19 The Company’s policy for deducting interest and penalties is to treat interest as interest expense and penalties as taxes.As of June 30, 2010, the Company had no amount accrued for the payment of interest and penalties related to unrecognized tax benefits and no amounts as of the adoption date of ASC 740-10. Revenue Recognition – Revenue is recognized on a monthly basis, based upon the dollar amount specified in the related lease.The Company requires that all tenants be covered by a lease.The Company does not have leases that include provisions that require the lessee to pay the lessor any additional rent based upon the lessee’s sales or any other financial performance levels.Reimbursements of certain costs received from tenants are recognized as tenant reimbursement revenues. In accordance with Codification Topic 605 – Revenue Recognition, the Company recognizes rental revenue once the four criteria set forth below are met. During the year ended June 30, 2010, the Company determined that three tenants’ ability to pay was in doubt.As a result, as of June 30, 2010, the Company did not recognize $210,000 of rental revenue in its financial statements for the period ended June 30, 2010, based on the inability of such amounts to meet the collectability criteria set forth below.The four criteria for revenue recognitionare: Persuasive evidence of contractual arrangement exists (i.e. signed contract by both parties); Delivery has occurred or services have been rendered (i.e. tenant has taken occupancy of the premises); The seller’s price to the buyer is fixed or determinable (i.e. lease terms and rates are specified in the signed contract); and Collectability is reasonably assured (i.e. if collectible is considered unlikely, the Company does not recognize revenue). Valuation of Long-Lived Assets On an annual basis the management of the Company reviews a detail of all fixed assets, assuring that the Company still has the assets. The assets are also evaluated to determine if they are impaired. A capital asset is considered impaired when its service utility has declined significantly and unexpectedly. The events or changes in circumstances affecting a capital asset that may indicate impairment should be prominent (i.e., conspicuous or known to the unit). That is, the events or circumstances that may indicate impairment generally are expected to have already been the subject of discussion by the board or management. Common indicators that a capital asset may be impaired are: Evidence of physical damage. Examples would include a building damaged in a natural disaster (e.g., hurricane or tornado) or a fire, or a building facing the costs associated with mold remediation or asbestos removal. Changes in legal or environmental factors. Examples would include underground storage tanks or water treatment plants that cannot meet new EPA requirements. Changes in manner or duration of use. Examples would include a building used as a warehouse or the closure of a street prior to the end of its useful life for safety reasons. Permanent construction stoppage. Examples include the halting of building construction due to a lack of funding or a stoppage following the discovery of an endangered species at a construction site. 20 As of June 30, 2010, after review of the detailed asset listing, none of the above indicators are present at this time. NEW ACCOUNTING PRONOUNCEMENTS The Financial Accounting Standards Board (“FASB”) implemented the FASB Accounting Standards Codification (the “Codification”) effective July 1, 2009. The Codification has become the source of authoritative GAAP recognized by FASB to be applied to nongovernmental entities. Rules and interpretive releases of the Securities and Exchange Commission (“SEC”) under authority of federal securities law are also sources of authoritative GAAP for SEC registrants, including the Company. On the effective date of the Codification, the Codification superseded all then-existing non-SEC accounting and reporting standards. All other non-grand-fathered non-SEC accounting literature not included in the Codification has become non-authoritative. Following the effective date of the Codification, FASB will not release new standards in the form of Statements, FASB Staff Positions, or Emerging Issues Task Force abstracts, but instead will issue Accounting Standards Updates (“ASU’s”). ASU’s will not be considered authoritative in their own right, but will serve only to update the Codification, provide background information about the guidance in the Codification, and provide the basis for the conclusions on the changes in the Codification. Codification Topic 815 – Derivatives and Hedging – This topic requires an entity to recognize derivative instruments, including certain derivative instruments embedded in other contracts, as assets or liabilities and measure them at fair value.Effective July 1, 2009, the Company adopted the disclosure requirementsfor our derivative instruments and hedging activities as explained below in Note 4 to the financial statements. Codification Topic 820 – Fair Value Measurements – ASU 2010-6 improves the requirements to fair value measurements and disclosures.This update requires disclosures about transfers between Level1, Level2 and Level3 assets and the disaggregated activity in the roll forward for level3 Fair Value measurements. The Company adopted the measurement requirements of this guidance on July 1, 2009 with no impact to the accompanying financial statements. In July 2010, the FASB issued ASU 2010-20, “Disclosures about the Credit Quality of Financing Receivables and the Allowance for Credit Losses”.ASU 2010-20 applies to all entities with financing receivables, excluding short-term trade accounts receivable or receivables measured at fair value or lower of cost or fair value.ASU 2010-20 is effective for interim and annual reporting periods ending after December 15, 2010.The Company does not anticipate the adoption of ASU 2010-20 to have a material impact on results of operations, cash flows or financial position. Management does not believe that any other issued, but not yet effective accounting pronouncements, if adopted, would have a material effect on the accompanying financial statements. Off-Balance Sheet Arrangements The Company does not have any off-balance sheet arrangements. 21 Item 8.Financial Statements and Supplementary Data. SONOMAWEST HOLDINGS, INC. INDEX Report of Independent Registered Public Accounting Firm 23 Balance Sheets as of June 30, 2010 and 2009 24 Statements of Income for the years ended June 30, 2010 and 2009 25 Statements of Changes in Shareholders’ Equity and Comprehensive Income for the years ended June 30, 2010 and 2009 26 Statements of Cash Flows for the years ended June 30, 2010 and 2009 27 \ Notes to Financial Statements 29 Schedule II.Valuation and Qualifying Accounts 46 Schedule III. Real Estate and Accumulated Depreciation 47 22 REPORT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM To the Board of Directors and Shareholders of SonomaWest Holdings, Inc.: We have audited the accompanying balance sheets of SonomaWest Holdings, Inc. (a Delaware corporation) as of June 30, 2010 and 2009 and the related statements of income, changes in shareholders’ equity and comprehensive income, and cash flows for the years then ended.In connection with our audits of the financial statements, we have also audited the financial statement schedules, listed in the accompanying index.These financial statements and schedules are the responsibility of the Company’s management.Our responsibility is to express an opinion on these financial statements and schedules based on our audits. We conducted our audits in accordance with the standards of the Public Company Accounting Oversight Board (United States). Those standards require that we plan and perform the audit to obtain reasonable assurance about whether the financial statements are free of material misstatement. The Company is not required to have, nor were we engaged to perform, an audit of its internal control over financial reporting. Our audits included consideration of internal control over financial reporting as a basis for designing audit procedures that are appropriate in the circumstances, but not for the purpose of expressing an opinion on the effectiveness of the Company’s internal control over financial reporting.Accordingly, we express no such opinion. An audit also includes examining, on a test basis, evidence supporting the amounts and disclosures in the financial statements, assessing the accounting principles used and significant estimates made by management, as well as evaluating the overall presentation of the financial statements and schedules. We believe that our audits provide a reasonable basis for our opinion. In our opinion, the financial statements referred to above present fairly, in all material respects, the financial position of SonomaWest Holdings, Inc. as of June 30, 2010 and 2009, and the results of its operations and its cash flows for the years then ended in conformity with accounting principles generally accepted in the United States of America. Also, in our opinion, the financial statement schedules, when considered in relation to the basic financial statements taken as a whole, present fairly, in all material respects, the information set forth therein. /s/ MACIAS GINI & O’CONNELL LLP Sacramento, California September 28, 2010 23 SONOMAWEST HOLDINGS, INC. BALANCE SHEETS AS OF JUNE 30, 2 (AMOUNTS IN THOUSANDS, EXCEPT PER SHARE DATA) ASSETS CURRENT ASSETS: Cash and cash equivalents $ $ Accounts receivable, net of allowance for doubtful accounts of $25 and $19, respectively. 41 41 Other receivables 7 9 Dividend claims receivable 33 35 Prepaid income taxes 26 23 Prepaid expenses and other assets Deferred income taxes, net 47 Total current assets RENTAL PROPERTY, net DEFERRED INCOME TAXES, net PREPAID COMMISSIONS AND OTHER ASSETS Total assets $ $ LIABILITIES AND SHAREHOLDERS’ EQUITY CURRENT LIABILITIES: Accounts payable $
